Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 29, 1975, which reversed the decision of a referee insofar as it was appealed from and sustained an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective August 10, 1974 because he voluntarily left his employment without good cause. On appeal to the Unemployment Insurance Appeal Board claimant did not dispute the finding that he made a willful misrepresentation to obtain benefits. In most instances, the issue of credible evidence is one of fact to be determined by the board and we find as to this claimant that there is substantial evidence to sustain the finding of the board. Decision affirmed, without costs. Greenblott, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.